

	

		II

		109th CONGRESS

		1st Session

		S. 842

		IN THE SENATE OF THE UNITED STATES

		

			April 19, 2005

			Mr. Kennedy (for

			 himself, Mr. Specter,

			 Mr. Reid, Mr.

			 Durbin, Mr. Schumer,

			 Mr. Dodd, Mr.

			 Bingaman, Mr. Harkin,

			 Ms. Mikulski, Mrs. Murray, Mrs.

			 Clinton, Mr. Byrd,

			 Mr. Inouye, Mr.

			 Biden, Mr. Leahy,

			 Mr. Sarbanes, Mr. Levin, Mr.

			 Kerry, Mr. Rockefeller,

			 Mr. Lieberman, Mr. Akaka, Mr.

			 Dorgan, Mrs. Boxer,

			 Mr. Feingold, Mr. Wyden, Ms.

			 Landrieu, Mr. Bayh,

			 Mr. Carper, Ms.

			 Stabenow, Ms. Cantwell,

			 Mr. Corzine, Mr. Dayton, Mr.

			 Lautenberg, Mr. Obama,

			 Mr. Salazar, and

			 Mr. Reed) introduced the following bill;

			 which was read twice and referred to the Committee on Health, Education, Labor, and

			 Pensions

		

		A BILL

		To amend the National Labor Relations Act

		  to establish an efficient system to enable employees to form, join, or assist

		  labor organizations, to provide for mandatory injunctions for unfair labor

		  practices during organizing efforts, and for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Employee Free Choice

			 Act.

		2.Streamlining union

			 certification

			(a)In

			 generalSection 9(c) of the

			 National Labor Relations Act (29 U.S.C. 159(c)) is amended by adding at the end

			 the following:

				

					(6)Notwithstanding any other provision of this

				section, whenever a petition shall have been filed by an employee or group of

				employees or any individual or labor organization acting in their behalf

				alleging that a majority of employees in a unit appropriate for the purposes of

				collective bargaining wish to be represented by an individual or labor

				organization for such purposes, the Board shall investigate the petition. If

				the Board finds that a majority of the employees in a unit appropriate for

				bargaining has signed authorizations designating the individual or labor

				organization specified in the petition as their bargaining representative and

				that no other individual or labor organization is currently certified or

				recognized as the exclusive representative of any of the employees in the unit,

				the Board shall not direct an election but shall certify the individual or

				labor organization as the representative described in subsection (a).

					(7)The Board shall develop guidelines and

				procedures for the designation by employees of a bargaining representative in

				the manner described in paragraph (6). Such guidelines and procedures shall

				include—

						(A)model collective bargaining authorization

				language that may be used for purposes of making the designations described in

				paragraph (6); and

						(B)procedures to be used by the Board to

				establish the authenticity of signed authorizations designating bargaining

				representatives.

						.

			(b)Conforming

			 amendments

				(1)National labor

			 relations boardSection 3(b)

			 of the National Labor Relations Act (29 U.S.C. 153(b)) is amended, in the

			 second sentence—

					(A)by striking and to and

			 inserting to; and

					(B)by striking and certify the results

			 thereof, and inserting , and to issue certifications as provided

			 for in that section,.

					(2)Unfair labor

			 practicesSection 8(b) of the

			 National Labor Relations Act (29 U.S.C. 158(b)) is amended—

					(A)in paragraph (7)(B) by striking ,

			 or and inserting or a petition has been filed under section

			 9(c)(6), or; and

					(B)in paragraph (7)(C) by striking when

			 such a petition has been filed and inserting when such a

			 petition other than a petition under section 9(c)(6) has been

			 filed.

					3.Facilitating initial

			 collective bargaining agreementsSection 8 of the National Labor Relations

			 Act (29 U.S.C. 158) is amended by adding at the end the following:

			

				(h)Whenever collective bargaining is for the

				purpose of establishing an initial agreement following certification or

				recognition, the provisions of subsection (d) shall be modified as

				follows:

					(1)Not later than 10 days after receiving a

				written request for collective bargaining from an individual or labor

				organization that has been newly organized or certified as a representative as

				defined in section 9(a), or within such further period as the parties agree

				upon, the parties shall meet and commence to bargain collectively and shall

				make every reasonable effort to conclude and sign a collective bargaining

				agreement.

					(2)If after the expiration of the 90-day

				period beginning on the date on which bargaining is commenced, or such

				additional period as the parties may agree upon, the parties have failed to

				reach an agreement, either party may notify the Federal Mediation and

				Conciliation Service of the existence of a dispute and request mediation.

				Whenever such a request is received, it shall be the duty of the Service

				promptly to put itself in communication with the parties and to use its best

				efforts, by mediation and conciliation, to bring them to agreement.

					(3)If after the expiration of the 30-day

				period beginning on the date on which the request for mediation is made under

				paragraph (2), or such additional period as the parties may agree upon, the

				Service is not able to bring the parties to agreement by conciliation, the

				Service shall refer the dispute to an arbitration board established in

				accordance with such regulations as may be prescribed by the Service. The

				arbitration panel shall render a decision settling the dispute and such

				decision shall be binding upon the parties for a period of 2 years, unless

				amended during such period by written consent of the

				parties.

					.

		4.Strengthening

			 enforcement

			(a)Injunctions

			 against unfair labor practices during organizing drives

				(1)In

			 generalSection 10(l) of the

			 National Labor Relations Act (29 U.S.C. 160(l)) is amended—

					(A)in the second sentence, by striking

			 If, after such and inserting the following:

						

							(2)If, after

				such

							;

				and

					(B)by striking the first sentence and

			 inserting the following:

						

							(1)Whenever it is charged—

								(A)that any employer—

									(i)discharged or otherwise discriminated

				against an employee in violation of subsection (a)(3) of section 8;

									(ii)threatened to discharge or to otherwise

				discriminate against an employee in violation of subsection (a)(1) of section

				8; or

									(iii)engaged in any other unfair labor practice

				within the meaning of subsection (a)(1) that significantly interferes with,

				restrains, or coerces employees in the exercise of the rights guaranteed in

				section 7;

									while employees of that employer

				were seeking representation by a labor organization or during the period after

				a labor organization was recognized as a representative defined in section 9(a)

				until the first collective bargaining contract is entered into between the

				employer and the representative; or(B)that any person has engaged in an unfair

				labor practice within the meaning of subparagraph (A), (B) or (C) of section

				8(b)(4), section 8(e), or section 8(b)(7);

									the preliminary investigation of

				such charge shall be made forthwith and given priority over all other cases

				except cases of like character in the office where it is filed or to which it

				is

				referred..

					(2)Conforming

			 amendmentSection 10(m) of

			 the National Labor Relations (29 U.S.C. 160(m)) is amended by inserting

			 under circumstances not subject to section 10(l) after

			 section 8.

				(b)Remedies for

			 violations

				(1)BackpaySection 10(c) of the National Labor

			 Relations Act (29 U.S.C. 160(c)) is amended by striking “And

			 provided further,” and inserting “Provided

			 further, That if the Board finds that an employer has

			 discriminated against an employee in violation of subsection (a)(3) of section

			 8 while employees of the employer were seeking representation by a labor

			 organization, or during the period after a labor organization was recognized as

			 a representative defined in subsection (a) of section 9 until the first

			 collective bargaining contract was entered into between the employer and the

			 representative, the Board in such order shall award the employee back pay and,

			 in addition, 2 times that amount as liquidated damages: Provided

			 further,”.

				(2)Civil

			 penaltiesSection 12 of the

			 National Labor Relations Act (29 U.S.C. 162) is amended—

					(A)by striking Any and

			 inserting (a) Any; and

					(B)by adding at the end the following:

						

							(b)Any employer who willfully or repeatedly

				commits any unfair labor practice within the meaning of subsections (a)(1) or

				(a)(3) of section 8 while employees of the employer are seeking representation

				by a labor organization or during the period after a labor organization has

				been recognized as a representative defined in subsection (a) of section 9

				until the first collective bargaining contract is entered into between the

				employer and the representative shall, in addition to any make-whole remedy

				ordered, be subject to a civil penalty of not to exceed $20,000 for each

				violation. In determining the amount of any penalty under this section, the

				Board shall consider the gravity of the unfair labor practice and the impact of

				the unfair labor practice on the charging party, on other persons seeking to

				exercise rights guaranteed by this Act, or on the public

				interest.

							.

					

